Citation Nr: 9919618	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for the period from October 4, 
1990, for post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the St. Louis RO.  The veteran's case was remanded for 
additional development in October 1997.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The rating schedule in effect prior to November 7, 1996, 
is most favorable to the veteran during the term in question.

2.  Since June 28, 1992, the veteran's PTSD has been 
productive of severe, but not more than severe, social and 
industrial inadaptability.

3.  Between January 4, 1990, and April 1, 1992, the veteran's 
PTSD was not productive of more than definite social and 
industrial impairment.

4.  Between April 2, 1992, and June 28, 1992, the veteran's 
PTSD was not productive of more than considerable social and 
industrial inadaptability.


CONCLUSION OF LAW

1.  The criteria for a 70 percent rating for PTSD for the 
period from June 28, 1992 have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for an evaluation in excess of 30 percent 
for the period between January 4, 1990 and April 1, 1992, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 
4.130, Diagnostic Code 9411; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411.

3.  The criteria for an evaluation in excess of 50 percent 
for the period between April 2, 1992, to June 28, 1992, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 
4.130, Diagnostic Code 9411; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1968 to June 
1970.  He served in the Republic of Vietnam from January 1969 
to January 1970, and he received, among other awards, the 
Combat Infantryman Badge, and three awards of the Army 
Commendation Medal.  

The veteran originally filed a claim to establish service 
connection for PTSD on January 4, 1990.  He stated that he 
had been treated for his disability in 1989, and the record 
shows that he was seen in December 1989 when he presented to 
a VA medical center (VAMC) emergency room.  At that time he 
had flashbacks and difficulty sleeping.  He had consumed a 
considerable amount of alcohol and was waiving around an 
unloaded gun at his home.  The veteran was diagnosed with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 65.  

The veteran was afforded a social history assessment in 
October 1991.  The examiner noted that the appellant had been 
employed as a painter and carpenter and made additional money 
on the side.  He lived with his wife and one child in a house 
that they owned.  He related information regarding his 
traumatic experiences in Vietnam.  At the time of the 
assessment the appellant was employed as a cashier.  The 
examiner related that the veteran had problems sleeping and 
with nightmares.  He would drink nearly every night to sleep.  
He also had problems with loud noises.  The examiner stated 
that the veteran was capable of working.

The veteran was afforded a VA PTSD examination in November 
1991.  The mental status examination revealed that the 
veteran was neatly dressed, and spontaneous.  He was further 
described as very intense, mildly irritated and angry as he 
described the effects of Vietnam upon his life.  He was 
oriented in all spheres, and there was no evidence of a 
thought disorder.  He felt that his life was full of 
failures, and he was discouraged about his future and had 
much guilt over his inability to control his future and to 
control what transpired in his life during and following 
Vietnam.  He had less interest in other people and the 
present time and he believed he experienced this before 
Vietnam.  He had definite feelings of depression, however, 
there was no evidence of suicidal ideation.  He was diagnosed 
with PTSD.  The examiner noted that the severity of the 
veteran's psychosocial stressors was moderately severe as 
related to financial stresses and rumination regarding 
Vietnam experiences.  He assigned a GAF score of 60.

The veteran was granted service connection for PTSD in 
November 1991.  He was assigned a 10 percent rating that was 
made effective to the date his claim was received, January 4, 
1990.

The veteran testified at a hearing at the RO in April 1992.  
He testified that he had difficulty sleeping and that he 
would fall asleep and then wake up and have a hard time going 
back to sleep.  He would have dreams about combat while 
asleep.  At other times he walked around his house during the 
night and checked on things.  He had maintained his sobriety 
since December 1989.  This made him more aware of everything, 
and seemed to exacerbate his symptoms.  He did not go to 
church, the movies or nightclubs but was close to his family.  
He also associated with several of his neighbors on an 
informal basis.  He related how he was laid off from work in 
December 1991 following a disagreement with his boss and 
owner of the store.  He was not employed, and his 
hypervigilance and startle reaction sometimes were problems 
with other employees wherever he worked.  He said that if he 
was offered the opportunity to retrain he thought that he 
could.  

At the hearing the veteran submitted a statement from a 
friend of his, [redacted].  Mr. [redacted] knew the veteran 
at his place of employment.  He told of how he had observed 
the veteran to be very nervous and easily startled.  He 
described how the veteran suddenly moved his family to 
another state to look for work without having anything lined 
up or even a place to live.  He said that the veteran was 
trying hard to provide for his family but had had a hard time 
since losing his job in 1991.  The veteran also submitted a 
list of places and periods of employment from 1980 to 1991.

The veteran submitted his substantive appeal in April 1992.  
He said that he had been unable to continue working at any 
one job for a long period of time due to his PTSD.

The hearing officer rendered a decision in May 1992 and 
granted a 30 percent rating for PTSD.  The rating was 
increased effective January 4, 1990.

The veteran was afforded a VA psychiatric examination on June 
29, 1992.  He related a history of traumatic events in 
Vietnam.  The examiner noted that the veteran was close to 
his family but had lost two of his brothers over the years.  
His wife had reportedly left the appellant because of his 
preoccupation with Vietnam.  The veteran was unemployed.  He 
stated that he had no friends and that his main priority was 
his boys.  Mental status examination noted that his hygiene 
and grooming were good.  His affect was quite anxious during 
the interview.  He spoke in a clear, pressured, rapid way.  
His manner was quite hyper and keyed-up, but he was 
cooperative.  During the interview, he was very tense.  When 
he was asked to describe his mood he said that he was up and 
down and that he felt a lot of stress and anxiety because of 
the uncertainty of the situation with his wife.  He was alert 
and oriented times three.  There was no delusional thinking, 
hallucinations or evidence of a thought disorder.  
Psychological insight seemed fair and his judgment seemed 
fair as well.  His recent and remote memory and recall were 
grossly intact and he appeared to be of average intelligence.  
The examiner stated that the veteran had had intrusive 
thoughts about events in Vietnam since his service there.  He 
also had had frequent dreams, nightmares, and flashbacks 
about the war.  The examiner noted that the veteran's intense 
anxiety would interfere with his ability to work at that 
time.  He was recommended to participate in therapy.  The 
examiner's diagnosis was PTSD.  Ongoing treatment was 
recommended.

The examiner provided an addendum to the examination report 
in September 1992.  He noted that he had reviewed the 
veteran's claims file and the social assessment, November 
1991 examination report and treatment records.  The examiner 
did not add any further comments regarding the severity of 
the veteran's disability.  A GAF score was not assigned.

An outpatient treatment report from April 1992 was associated 
with the record in May 1992.  The entry noted that the 
veteran continued to complain of difficulty sleeping.  There 
was no current treatment.  It was felt that the veteran 
minimized his alcohol use and that inpatient treatment for 
PTSD would be ineffective without treating his alcohol use 
first.

In November 1992, the hearing officer granted a 50 percent 
rating which was later made effective April 2, 1992 (the date 
of the VA outpatient treatment record associated with the 
file in May 1992).  The rating decision noted that the 
hearing officer only discussed evidence from 1992 that 
pertained to the veteran's disability.  Therefore, an earlier 
date was not assigned.

Associated with the claims file are VA treatment records for 
the period from March to July 1994.  The records reflect 
outpatient treatment for the veteran's PTSD during that time.  
He was noted to be anxious with sleep disturbance.  

The veteran was afforded a VA examination in August 1994.  He 
was still unemployed but was trying to start his own 
woodworking and painting business.  He again related 
complaints of anxiety, flashbacks, and nightmares.  His 
mental status examination revealed that he was appropriately 
dressed and hygienically clean.  Mood was depressed. His 
affect was somewhat labile.  The veteran became nervous and 
anxious when talking about Vietnam experiences and he 
obviously still had a difficult time dealing with those 
experiences.  His cognition to orientation, memory, and 
straight thinking was intact.  There was no evidence of 
auditory or visual hallucinations noted.  He denied being 
suicidal or homicidal.  The examiner's impression was 
moderate to severe PTSD.

He was afforded VA PTSD examinations in August 1995 and 
November 1996.  In August 1995, the veteran was diagnosed 
with PTSD, alcohol abuse, major recurrent major depressive 
disorder, and severe recurrent major depression without 
psychotic features.  In November 1996, he was evaluated by a 
social worker and physician.  The social worker opined that 
the veteran had not been successful in readjusting to 
civilian life after his combat experiences and that the 
symptoms had not decreased since that time.  His experience 
seemed to have had a negative affect on his employment, 
marital and family life, and in his daily functioning 
ability.  His PTSD symptoms appeared to be very much a part 
of his daily life.

At his November 5, 1996, psychiatric examination, the veteran 
expressed symptoms of sleep disturbance, and nightmares.  He 
admitted to frequent thoughts of death and past suicidal 
thoughts but denied any active suicidal plans or intent.  He 
admitted to difficulty in connecting emotionally with other 
people.  He had occasional problems with irritability and 
angry outbursts, poor concentration, olfactory recollections 
about Vietnam, hypervigilance, and an exaggerated startle 
response.  He had most recently been working at pumping gas, 
and for the prior week he had been doing maintenance work for 
three hours in the morning, two to three times a week.  He 
also did odd jobs on the side.  The objective findings noted 
that the veteran was dressed in casual clothing and had fair 
grooming and hygiene.  He appeared anxious during the 
interview.  When he spoke about events in Vietnam, he would 
burst into tears.  He was alert and grossly oriented, and 
recent and remote memories appeared to be intact.  He was 
able to perform five serial subtractions; he made one error 
but corrected himself.  He was able to correctly identify the 
past four presidents.  He described his mood as "just 
living."  His affect was depressed and anxious.  He denied 
any hallucinations, delusions, or psychotic symptoms.  His 
biggest complaint was his inability to sleep and having bad 
dreams on a nightly basis.  His insight and judgment appeared 
to be impaired by his depression and anxiety and his 
intellectual functioning was estimated to be in the average 
range.  The examiner's diagnosis was chronic severe PTSD.

Associated with the claims file are VA treatment records and 
examination worksheets for the period from August 1995 to 
November 1996.  The treatment records reflect treatment 
provided for conditions unrelated to the issue on appeal.

The veteran submitted a statement in November 1997 wherein he 
stated that he had dreams of Vietnam almost every night.  He 
tried to write them down in a diary but some of the dreams 
made no sense.  He would be up most of the night as the 
dreams disturbed his sleep.  He would then be drug out the 
next day.  He worked at a Veterans of Foreign Wars (VFW) 
facility cleaning bathrooms, the bar area, and occasionally 
the hall.  He said that he did this to avoid job-related 
stress with other people.  He added that he still had an 
exaggerated startle reflex and that he could not forget the 
events from Vietnam.  

The veteran was afforded a VA PTSD examination in March 1998.  
The examiner was the same as for the veteran's November 1996 
examination.  The examiner related that the veteran's claims 
file, past medical history and occupational history were 
reviewed.  He currently worked 15 hours per week performing 
maintenance at a local VFW facility.  He denied other 
employment since his November 1996 examination.  He was not 
involved in any treatment for his PTSD.  He continued to 
complain of recurrent intrusive nightmares about Vietnam, 
flashbacks, and intrusive memories.  He related that he did 
not have any family or friends other than the people he 
associated with at the VFW.  He did not endorse symptoms of 
obsessive compulsive disorder and denied experiencing panic 
symptoms other than those triggered by exposure to events 
which reminded him of Vietnam.  (Smell of diesel fuel, 
airplanes, or warm temperatures).  He denied any 
hallucinations, delusions, or psychotic symptoms.  The 
objective findings reported that the veteran was somewhat 
disheveled in his appearance and anxious.  He continually 
appeared anxious during the interview.  His thoughts were 
generally organized and goal directed.  Thought content 
focused on the numerous symptoms he was experiencing from his 
PTSD.  He felt ill and tired.  His affect was congruent.  He 
performed well on serial seven subtractions.  He was able to 
correctly remember three out of three items after 5 minutes 
and at 10 minutes.  There was no suspected cognitive 
impairment.  His insight and judgment appeared to be adequate 
in so far that he did now that he needed help and 
acknowledged that he had some problem.  The examiner's 
diagnoses were chronic PTSD, and alcohol dependence in 
partial remission.  A GAF score of 45 was assigned.  The 
examiner added that the veteran reported serious impairment 
due to his anxiety symptoms.  He reported poor relationships 
with others and stated he essentially did not socialize other 
than visits to the VFW.  

II.  Analysis

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As AB v. Brown, 6 Vet. App. 35, 38 
(1993), held, "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation ?."  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that he is entitled to a 
higher disability rating for at least part of the original 
rating period following the grant of service connection for 
PTSD, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 11 Vet. App. 
119 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1998)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1998).  The new rating 
criteria are different from those in effect prior to 
November 7, 1996.  Nonetheless, in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In light of Karnas, the Board has 
analyzed this claim under both sets of criteria to determine 
if one is more favorable to the veteran, and for the reasons 
which follow the older schedule is found to favor the 
appellant.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 50 
percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was applicable where the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired; or when psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was applicable where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or where there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  The three criteria for a 100 percent criteria 
were independent of one another and only one needed be met to 
be awarded a 100 percent disability.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998), a 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessed rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
Finally, a 100 percent evaluation is applicable where there 
is total occupation and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, 32).  A score of score of 
41 - 50 is defined as "Serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Finally, A GAF score of 61 - 70 is defined 
as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.

Here, the record shows that the veteran has exhibited 
symptoms of his PTSD since he was granted service connection 
in November 1991.  He continues to have nightmares and 
distressing recollections about his Vietnam service.  He also 
has had significant difficulty sleeping, and in concentrating 
and irritability.  He has not demonstrated memory problems of 
any significance.  He has maintained some employment.  His 
most recent psychiatric examination from March 1998 listed a 
GAF of 45. 

In applying the evidence of record to the rating criteria, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's current level of 
disability satisfies the criteria for an original evaluation 
of 70 percent under the prior regulations.  The question is 
as at what point should the 70 percent rating become 
effective.

As previously noted, the veteran was granted service 
connection in November 1991 and assigned a 10 percent rating 
effective back to the date of his claim, January 4, 1990.  
The evidence at that time consisted of diagnoses of mild PTSD 
and GAF scores of 65 in 1989 and 60 in 1991.  Clearly, the 
evidence did not show the severity of symptoms to warrant a 
70 percent rating.

In April 1992, the veteran presented testimony regarding his 
symptomatology and an outpatient treatment record regarding 
treatment for PTSD.  He was assigned a 30 percent rating in 
June 1992, effective as of January 4, 1990.  The rating was 
increased to 50 percent in November 1992 after the June 1992 
VA examination reported an increase in symptomatology and a 
finding by the examiner that the veteran's intense anxiety 
would "interfere with his ability to work."  The rating was 
made effective as of the date of the April 2, 1992, treatment 
record.  

From the foregoing it is evident that the veteran's PTSD had 
increased in symptomatology between November 1991 and June 
1992.  The Board finds that the veteran has since continued 
to exhibit at least the same level of symptomatology since 
the June 1992 VA examination.  Accordingly, a 70 percent 
rating is granted effective June 29, 1992.  As noted before, 
there is no basis for a rating in excess of 50 prior to June 
29, 1992 as VA treatment records reflected only mild 
symptomatology.  Indeed, the June 29, 1992, examination 
report represents the first clinical evidence of severe 
symptomatology, and in reality it was the first ascertainable 
increase in symptomatology after the November 1991 VA 
examination.

While a 70 percent rating is warranted from Jun 29, 1992, the 
Board notes that based on the totality of the veteran's 
symptomatology and its effect on his ability to establish and 
maintain effective relationships and employment, the 
disability picture at no time meets the criteria for a 100 
percent disability rating.  At no time was there evidence to 
show that the veteran is virtually isolated in the community, 
that he exhibits symptoms bordering on gross repudiation of 
reality, or that he is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.

As to why the Board concludes that the old rating schedule 
favors the appellant the record shows that the veteran does 
not exhibit such symptomatology as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
or intermittently illogical, obscure or irrelevant speech 
such as to warrant an increase under the new schedule.  
Indeed, the veteran's symptomatology, at best, satisfies the 
amended rating criteria for a 50 percent disability rating.  
38 C.F.R. § 4.130.

The Board also notes that it appears from the record that the 
veteran filed a claim for benefits from the Social Security 
Administration (SSA), based on having a copy of his VA 
records forwarded to that office in 1992.  Yet, the evidence 
of record does not provide any indication that PTSD was the 
basis for an award of SSA disability benefits.  Accordingly, 
there is no requirement for the Board to inquire about a 
possible SSA claim.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits 
beyond that indicated above.  Therefore, the Board is unable 
to identify a reasonable basis for granting a higher 
evaluation, other than already discussed, for the veteran's 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating of 70 percent for PTSD 
from June 29, 1992, is granted subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a disability rating higher than 30 percent 
from January 4, 1990, to April 1, 1992, and a higher rating 
than 50 percent from April 2, 1992, to June 28, 1992, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

